Citation Nr: 0904693	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-17 557	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to January 
1966 and from September 1976 to August 1993.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified in December 2007 at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.  The issue of entitlement to service 
connection for cellulitis has been withdrawn, and is no 
longer on appeal.  (See June 2005 VA Form 9).  The Board will 
therefore not discuss that issue.  In December 2007, the 
Veteran submitted pertinent medical evidence, by way of 
private treatment records, directly to the Board, along with 
a written statement waiving initial review of this evidence 
by the RO.

The Veteran appears to allege a new claim for entitlement to 
service connection for microhematuria (blood in urine), as 
indicated in his December 2007 Hearing Transcript on page 8.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service treatment records reflect multiple 
complaints for prostatitis (inflammation of the prostate) 
from 1985 to 1990.  The Veteran was evaluated for 
asymptomatic microhematuria (blood in urine) in November 1983 
and again in April 1985.  He was diagnosed with mild chronic 
prostatitis.  A Report of Medical Examination dated in 
February 1985 noted chronic prostatitis.  A May 1986 medical 
record reflects that the Veteran was asymptomatic with no 
urinary problems and was not on medication.  A September 1986 
Report of Medical Examination noted microhematuria.  A Report 
of Medical History dated in July 1986 reflects that the 
Veteran complained of chronic recurrent prostatitis.  The 
Veteran was prescribed Septra.  The Veteran briefly went off 
Septra from January 1989 to September 1989, but was 
subsequently placed back on the medication.  A September 1989 
treatment record noted that the Veteran had a history of 
prostatitis for the past 3 to 4 years occurring 
intermittently.  He was again diagnosed with chronic 
prostatitis.  (See Service Treatment Record dated in November 
1989).  A May 1990 medical record reflects treatment for a 
prostatic infection.  He was diagnosed with chronic 
prostatitis, which was controlled by Septra.  A Report of 
Medical History dated in October 1990 noted blood in urine 
for prostatitis.  A January 1991 medical record noted 
recurrent prostatitis for 5 years with intermittent Septra 
usage for the last 6 years.  The Veteran was treated for 
chronic prostatitis.  (See Service Treatment Record dated 
July 1991).  A May 1991 treatment record noted a history of 
prostate infection.  A March and November 1992 record noted 
that the Veteran had chronic prostatitis and was on Septra 
suppression.  A February 1993 Report of Medical Examination 
reflects that the Veteran had been diagnosed with a prostrate 
infection since 1984 and was placed intermittently on Septra.  
He was diagnosed with microhematuria and was being treated 
for chronic prostatitis.  A January 1993 laboratory report 
noted "no source of hematuria identified."  A February 1993 
separation examination noted that the Veteran suffered from 
chronic prostatitis and microhematuria, that his prostate was 
irregular, and that he was on Septra.

Post-service treatment records from September 1999 to June 
2007 reflect a history of chronic prostatitis and diagnosis 
of microhematuria.  The Veteran was being treated with 
Septra.  A June 2002 treatment record noted that the 
Veteran's last cystoscopy was about 6 years prior and that 
there were no symptoms of frequency, dysruria, or urgency and 
that he had no episodes of a urinary tract infection.  A May 
2004 treatment record noted a family history of microscopic 
hematuria.  At that time, he had a negative hematuria work 
up.  (See Private Medical Treatment record dated May 2006).  
The Veteran was seen in May 2006 for complaints of irritative 
voiding symptoms.  The private physician noted that he 
currently does not have gross hematuria, but will pursue 
another cystoscopy if symptoms continued.  A June 2007 
private treatment record noted that there was a large amount 
of blood present in the Veteran's urine and that he has 
prostate symptoms.  He was prescribed Hytrin.

The Board finds that a remand must be undertaken to determine 
the current status of the Veteran's prostatitis, to include 
whether there has been any recurrence, and to evaluate the 
severity of any residuals that may be present.  Further, a 
remand is necessary to obtain an etiology opinion that is 
based upon a thorough and accurate factual history.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007).  
The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine the current 
nature and etiology of any prostatitis 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as 
not (that is, a 50/50 or higher 
probability) that any prostatitis 
found to be present is related to the 
Veteran's active service.  

If the examiner is unable to provide 
such opinions, he/she should so state.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The Veteran's claims file must be made 
available to and reviewed by the 
examiner.  The examiner must 
specifically review the service 
treatment records before offering an 
opinion.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.  
38 C.F.R. § 3.655 (2008)

2.  Thereafter, the RO should 
readjudicate the claim of entitlement 
to service connection for prostatitis.  
If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) and an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




